Per Curiam. Appellants Terrance Robinson and Tamagum Antonio Robinson, by and through their attorney, have filed a motion for belated appeal. This court held that the appeal was untimely due to a premature filing of a posttrial motion in Robinson v. State, 342 Ark. 711, 30 S.W.3d 109 (2000). Their attorney, Roy C. Lewellen, admits by motion and affidavit that the appeal was not timely filed due to a mistake on his part.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.